UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantS Filed by a Party other than the Registrant£ Check the appropriate box: S Preliminary Proxy Statement £ Confidential, for Use of the Commission Only £ Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 OccuLogix, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed OCCULOGIX, INC. dba TearLab Corporation 12707 High Bluff Drive, Suite 200 San Diego, California 92130 NOTICE OF ANNUAL AND SPECIALMEETING OF STOCKHOLDERS AND PROXY STATEMENT To the Stockholders of OccuLogix, Inc.: Notice is hereby given that the Annual and SpecialMeeting of the Stockholders of OccuLogix, Inc., dba TearLab Corporation, will be held on June 18, 2009 at 9:00 a.m. Eastern Daylight Savings Time at 79 Wellington Street West, 33rd Floor, Toronto, Ontario, Canada for the following purposes: 1.To elect seven directors for a one-year term to expire at the 2010 Annual Meeting of Stockholders. Our present Board of Directors has nominated and recommends for election as director the following persons: Elias Vamvakas Eric Donsky Anthony E. Altig Thomas N. Davidson Adrienne L. Graves Richard L. Lindstrom Donald Rindell 2.To ratify the selection of Ernst & Young LLP (United States) as our independent auditors for the fiscal year ending December 31, 2009. 3.To approve an amendment to the Company’s Amended and Restated Certificate of Incorporation to change the name of the Company from “OccuLogix, Inc.” to “TearLab Corporation.” 4.To transact such other business as may be properly brought before our Annual and SpecialMeeting or any adjournment thereof. Our Board of Directors has fixed the close of business on April 29, 2009 as the record date for the determination of stockholders entitled to notice of and to vote at our Annual and SpecialMeeting and at any adjournment or postponement thereof. Accompanying this Notice is a Proxy. Whether or not you expect to be at our Annual and SpecialMeeting, please complete, sign and date the Proxy you received in the mail and return it promptly. If you plan to attend our Annual and SpecialMeeting and wish to vote your shares personally, you may do so at any time before the Proxy is voted. All stockholders are cordially invited to attend the meeting. By Order of the Board of Directors, /s/ Elias Vamvakas Elias Vamvakas Chairman of the Board OCCULOGIX, INC. dba TearLab Corporation 12707 High Bluff Drive, Suite 200 San Diego, California 92130 PROXY STATEMENT The Board of Directors of OccuLogix, Inc., a Delaware corporation, or the Company, is soliciting the Proxy for use at our Annual and SpecialMeeting of Stockholders to be held on June 18, 2009 at 9:00 a.m. Eastern Daylight Savings Time at 79 Wellington Street West, 33rd Floor, Toronto, Ontario, Canadaand at any adjournments or postponements thereof. Details regarding the meeting and the business to be conducted are described in the Notice of Internet Availability of Proxy Materials you received in the mail and in this proxy statement. We have also made available a copy of our 2008 Annual Report to Stockholders with this proxy statement. We encourage you to read our Annual Report. It includes our audited financial statements and provides information about our business and products. We have elected to provide access to our proxy materials over the internet under the Securities and Exchange Commission’s “notice and access” rules. We are constantly focused on improving the ways people connect with information and believe that providing our proxy materials over the internet increases the ability of our stockholders to connect with the information they need, while reducing the environmental impact of our Annual and SpecialMeeting. All stockholders who find it convenient to do so are cordially invited to attend the meeting in person. In any event, please complete, sign, date and return the Proxy. A proxy may be revoked by written notice to the Secretary of the Company at any time prior to the voting of the proxy, or by executing a subsequent proxy prior to voting or by attending the meeting and voting in person. Unrevoked proxies will be voted in accordance with the instructions indicated in the proxies, or if there are no such instructions, such proxies will be voted (1) for the election of our Board of Directors’ nominees as directors, (2) for the ratification of the selection of Ernst & Young LLP (United States) as our independent auditors, and (3) for the approval of an amendment to the Company’s Amended and Restated Certificate of Incorporation, or the Certificate of Incorporation, to change the name of the Company from “OccuLogix, Inc.” to “TearLab Corporation.” Shares represented by proxies that reflect abstentions or include “broker non-votes” will be treated as present and entitled to vote for purposes of determining the presence of a quorum. Abstentions have the same effect as votes “against” the matters, except in the election of directors. “Broker non-votes” do not constitute a vote “for” or “against” any matter and thus will be disregarded in the calculation of “votes cast.” Stockholders of record at the close of business on April 29, 2009, or the Record Date, will be entitled to vote at the meeting or vote by proxy using the Proxy Card that was mailed to you with the Notice of Internet Availability of Proxy Materials. As of the Record Date, 9,828,409 shares of our common stock, par value $0.001 per share, were outstanding. Each share of our common stock is entitled to one vote. A majority of the outstanding shares of our common stock entitled to vote, represented in person or by proxy at our Annual and SpecialMeeting, constitutes a quorum. A majority of the shares present in person or represented by proxy at our Annual and SpecialMeeting and entitled to vote thereon is required for the election of directors, ratification of the selection of Ernst & Young LLP (United States) as our independent auditors for the fiscal year ending December 31, 2009 and amendment to the Certificate of Incorporation to effectuate the name change. The cost of preparing the Notice of Annual and SpecialMeeting and Proxy Statement, and mailing the Notice of Internet Availability of Proxy Materials and Proxy, will be borne by us. In addition to soliciting proxies by mail, our officers, directors and other regular employees, without additional compensation, may solicit proxies personally or by other appropriate means. It is anticipated that banks, brokers, fiduciaries, other custodians and nominees will forward proxy soliciting materials to their principals, and that, upon request, we will reimburse such persons’ out-of-pocket expenses. PROPOSAL 1 ELECTION OF DIRECTORS Our Amended and Restated Bylaws authorize the number of directors to be not less than five and not more than nine.Our Board of Directors currently consists of seven members. Each of our directors is elected for a term of one year to serve until his successor is duly elected and qualified or until his earlier death, resignation or removal. The seven nominees for election to our Board of Directors at our upcoming Annual and SpecialMeeting of the Stockholders are Elias Vamvakas, Eric Donsky, Anthony E. Altig, Thomas N. Davidson, Adrienne L. Graves, Richard L. Lindstrom and Donald Rindell, each of whom is presently a member of our Board of Directors. A plurality of the votes of the shares present in person or represented by proxy at the Annual and SpecialMeeting and entitled to vote on the election of directors is required to elect directors. If no contrary indication is made, Proxies in the accompanying form are to be voted for our Board of Directors’ nominees or, in the event any of such nominees is not a candidate or is unable to serve as a director at the time of the election (which is not currently expected), for any nominee who shall be designated by our Board of Directors to fill such vacancy. Each person nominated for election has agreed to serve if elected and the Board of Directors has no reason to believe that any nominee will be unable to serve. Information Regarding Directors The information set forth below as to the nominees for director has been furnished to us by the nominees: Nominees for Election to the Board of Directors Name Age Position Elias Vamvakas 50 Chairman of the Board Eric Donsky 43 Director Anthony E. Altig 53 Director Thomas N. Davidson 68 Director Adrienne L. Graves 54 Director Richard L. Lindstrom 60 Director Donald Rindell 56 Director Elias Vamvakas co-founded TLC Vision, an eye care services company, where he was the Chairman from 1994 to June 2006 and was the Chief Executive Officer from 1994 to July 2004.He has been the Chairman of the Board of OccuLogix since June 2003 and was the Chief Executive
